Case: 5:18-cr-00487-DAP Doc #: 141 Filed: 12/07/20 1 of 6. PageID #: 1081




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                       )   CASE NO. 5:18 CR 487
                                                )
               Plaintiff,                       )   JUDGE DAN AARON POLSTER
                                                )
       vs.                                      )   OPINION AND ORDER
                                                )
JOSHUA T. MASSEY,                               )
                                                )
               Defendant.                       )


       Before the Court is Defendant Joshua T. Massey’s Motion for Compassionate Release

under 18 U.S.C. § 3582(c)(1)(A), filed on his behalf by counsel. Doc #: 136. For the following

reasons, the Motion is DENIED.

I.     Introduction

       On February 7, 2019, Joshua Massey pled guilty, pursuant to a written plea agreement, to

one count of conspiracy to possess with the intent to distribute 111.07 grams of

methamphetamine. Doc #: 53 at 2. The Court sentenced Massey to 46 months in prison

followed by three years of supervised release. Doc #: 99. The Court recommended the BOP

enroll Massey in the Residential Drug Abuse Program. Id. Massey seeks compassionate release

based upon his obesity, unmonitored HIV status, untreated Hepatitis C, Postherpetic Neuralgia,

and several mental health conditions which, he says, place him at high risk of serious

complications should he contract COVID-19 in prison. So far, Massey has served 28 months, or

59%, of his sentence. His expected release date is November 4, 2021.
Case: 5:18-cr-00487-DAP Doc #: 141 Filed: 12/07/20 2 of 6. PageID #: 1082




II.     Discussion

        Under § 3852(c)(1)(A)(I), before granting a sentence modification, a court must find:

(1) extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is

not a danger to the safety of any other person or the community; and (3) the reduction is

appropriate considering the 18 U.S.C. § 3553(a) factors.1 United States v. Hardin, No. 1:19 CR

240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).

        1.      Extraordinary and Compelling Reasons

        To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether (1) the defendant is at high risk of having grave complications

should he contract COVID-19, and (2) the prison where the defendant is held has a severe

COVID-19 outbreak. See United States v. Jones, No. 20-3701, 2020 U.S. App. LEXIS 36620,

at *19 (6th Cir. Nov. 20, 2020) (“district courts have full discretion in the interim to determine

whether an “extraordinary and compelling” reason justifies compassionate release . . .”).2

        Massey, who is 38 years old, cites the following conditions supporting his claim of

extraordinary and compelling reasons warranting a sentence reduction: obesity, asymptomatic




        1
         Due to significant overlap between factors the Court must consider when analyzing a
defendant’s danger to the community and the § 3553(a) sentencing factors, the Court will address
both in one section infra, at 4.


        2
          The Government’s arguments are based on policy statements issued by the Sentencing
Commission, located at U.S.S.G. 1B.13 and commentary n. 1. As the Sixth Circuit recently held in
Jones, however, district courts are not bound by and need not consider the U.S.S.G. 1B.13 policy
statements in deciding motions for compassionate release filed by criminal defendants. 2020 U.S.
App. LEXIS, at *3 (“The First Step Act and COVID-19 have redefined the compassionate release
landscape.”). The Jones decision was issued on the same day the Government filed its opposition
brief; thus, it is entirely understandable for the Government to cite the policy statements. Because
the medical records themselves are undisputed, however, the Court may continue its analysis.

                                                   -2-
Case: 5:18-cr-00487-DAP Doc #: 141 Filed: 12/07/20 3 of 6. PageID #: 1083




and unmonitored HIV, untreated Hepatitis C, Unspecified Mood Disorder, Borderline

Personality Disorder, and Postherpetic Neuralgia.3 In a Clinic Encounter Note dated October 2,

2020, an examining medical professional named Walters stated that Massey’s HIV was “under

good control.” Doc #: 136-5 at 1. Walters noted, however, that Massey was overdue for

followup lab work to check his viral load and CD4 count, which was “delayed due to COVID

pandemic.” Id. Walters also noted Massey has not been treated for Hepatitis C, but “will be

treated as soon as treatment resumes – has been delayed for pandemic.” Id. After Massey’s

Hepatitis C treatment resumes, he will receive a shingles vaccine. Id. at 3.

       Obesity has been identified by the Centers for Disease Control and Prevention (“CDC”)

as a medical condition constituting an increased risk for severe illness from the virus that causes

COVID-19.4 HIV and Hepatitis C are not currently on the CDC’s list, but the CDC makes clear

its list is not exhaustive.5 While Massey’s HIV is currently asymptomatic, the Court is very

concerned about the BOP’s apparent inability to facilitate the lab work needed to monitor his

HIV. The Court is equally concerned about the BOP’s inability to treat Massey’s Hepatitis C

until the conclusion of the pandemic. In addition to obesity, the Court finds the unmonitored,

untreated and serious medical conditions Massey suffers place him at an increased risk of

suffering grave complications should he contract the virus in prison.




       3
        Postherpetic Neuralgia is chronic pain resulting from a case of shingles.
       4
       People of Any Age with Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL
AND PREVENTION,  https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐
with‐medical‐conditions.html (last visited 12/4/2020).
       5
        Id.

                                                   -3-
Case: 5:18-cr-00487-DAP Doc #: 141 Filed: 12/07/20 4 of 6. PageID #: 1084




       Furthermore, the Court finds that USP Canaan, where Massey resides, is in the midst of a

COVID-19 outbreak based on the latest number of inmates and staff members testing positive

for the virus. Currently 107 inmates and 10 staff members have tested positive for COVID-19,

and the numbers are increasing every day.6

       In sum, the Court concludes Massey has satisfied both prongs of the “extraordinary and

compelling reasons” test. But that is not the end of the Court’s analysis.

       2.      Danger to the safety of any other person or the community and consideration
               of the sentencing factors under 18 U.S.C. § 3553(a)

       For a court to grant compassionate release, it must also find the defendant is not a danger

to the safety of any other person or the community. 18 U.S.C. § 3142(g). Section 3142(g) calls

for courts to consider (1) the nature of the circumstances of the offense charged, (2) the weight

of the evidence against the defendant, (3) the history and characteristics of the defendant, and (4)

the nature and seriousness of the danger to any person or the community that would be posed by

the person’s release. Id. The Court must consider the need for the sentence imposed to reflect

the seriousness of the offense, promote respect for the law, and provide just punishment for the

offense, as well as to afford adequate deterrence to criminal conduct and protect the public from

further crimes. 18 U.S.C. §§ 3553(a)(2)(A), (B), (c).

       The record shows that Massey has had numerous brushes with the law beginning at the

age of 18. Doc #: 67. Many of those crimes involved drugs, i.e., drug abuse (2002, 2011, 2017),

drug possession (2007, 2008), aggravated drug possession (2017, 2018), drug paraphernalia

(2007, 2017), drug-trafficking conspiracy (2018). The record also shows Massey served three


       6
         COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/ (last visited 12/4/2020).

                                                -4-
Case: 5:18-cr-00487-DAP Doc #: 141 Filed: 12/07/20 5 of 6. PageID #: 1085




years in prison for Felonious Assault (2012), and that he committed the following crimes while

on post-release control: attempted escape (2017), escape (2018), aggravated possession of drugs

(2017, 2018), and the instant drug-trafficking conspiracy offense (2018). Id. at 7-12. It is

noteworthy that Massey participated in numerous self-help programs while in prison for

felonious assault such as job training, financial training, and anger management. Id. at 10.

Apparently, these programs did little to deter Massey from continuing his criminal conduct.

        The Court is not unaware of the experiences and suffering Massey has had to bear over

the years. However, it now appears Massey is committed to treatment for his mental health and

substance abuse issues through the Challenge Program. And the Court is hopeful Massey will

make good use of the course work he is taking to lead a productive and safe life following

release. However, based on Massey’s recent past history, the Court cannot say with full

confidence that Massey no longer poses a danger to himself or others, or that he won’t commit

the same or similar crimes again. Releasing Massey now means that he would spend less time in

custody for the instant offense than he spent in custody on his felonious assault charge. Such a

modification would fail to reflect the seriousness of the offense he committed while on post

release control, promote respect for the law, or provide just punishment for it.7

III.    Conclusion

        Joshua Massey has shown extraordinary and compelling reasons justifying a sentence

modification. However, he has failed to show he is no longer a danger to himself or others, or




        7
         The Court has viewed Massey’s video provided by counsel that shows he is a very
talented dancer. https://www.youtube.com/watch?v=tYjk2G2c6M . With his mentoring
skills, Massey has the opportunity to earn a decent living as a dance choreographer or instructor.

                                                    -5-
Case: 5:18-cr-00487-DAP Doc #: 141 Filed: 12/07/20 6 of 6. PageID #: 1086




that the sentencing factors favor his release. Accordingly, the Motion for Compassionate Release

under 18 U.S.C. § 3582(c)(1)(A) is denied. Doc #: 136 .

       IT IS SO ORDERED.



                                            /s/ Dan A. Polster December 7, 2020
                                            Dan Aaron Polster
                                            United States District Judge




                                              -6-
